DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 3/23/2021, is acknowledged.  Claims 1 and 12 are amended; Claims 13 and 14 are newly added.  No new matter is present.  Claims 1-14 are currently pending.
The rejection of claim 1-12 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an inoculant composition, and a method of making thereof, the composition comprising a particulate ferrosilicon alloy with a composition as recited in Claims 1 and 12 and further comprising a 0.1-10 wt%, based on the total weight of inoculant, of Sb2O3 in particulate form.  Closest prior art Skaland teaches an inoculant composition comprising a particulate ferrosilicon alloy as claimed but fails to teach the addition of 0.1-10 wt% of Sb2O3 in particulate form.  Prior art CN104561735 teaches the addition of Sb2O3 to an initial cast iron melt, but teaches away from its inclusion in an inoculant composition.  Therefore, one of ordinary skill in the art would not be motivated to combine the Sb2O3 of CN104561735 to the inoculant composition of Skaland.  Prior art including Fay et al. (US 2015/0284830), Margaria et al. (US 5733502), and Hilaire et al. (US 4432793) teach compositions comprising Sb in metallic form as part of an inoculant alloy, and therefore teach away from an inoculant comprising a particulate of Sb2O3.  Therefore, Applicant’s arguments, filed 3/23/2021, are found persuasive in view of Applicant’s amendments to the claims and the rejection under 35 U.S.C. 103 is withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.